Title: To Thomas Jefferson from Henry Dearborn, 6 November 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                                          
                            
                            
                        on or before 7 Nov. 1805
                     
                        
                  The amount of the propositions this day made by the Creek Chiefs, are that we pay them $200,000 in 18 annual instalments, which by an eaqual division of the whole sum, would amount to $11,111,11,1, each year—and in addition to the above sum, they require in tools & blacksmiths, what may be estimated at $22,600,—It is presumed that they may be induced to relinquish one half of the last mentioned claim.
                  
                      The difference between paying $200,000 down, or a perpetual interest for that sum, and paying by 18 eaqual instalments, will be $102,000, or thereabouts, which will reduce the sum of $200,000. to $98,000. The foregoing difference, is the result of a deduction of the interest of 17 years, from the sum remaining after each payment every year.
                  by paying $12,000 each of the two firs[t] years
                  And $11,000 each of the other 16 years
                  would amount to the sum proposed, and reduce each payment to round numbers, which would be more convenient, in fixing the stipulation, & in the payments—
               